DETAILED ACTION
	This is the first office action in response to U.S. application 16/343,046. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, and 16 objected to because of the following informalities: 
in claim 1, "a sensor for capturing providing a collection" should read as "a sensor for capturing, providing a collection"
in claim 1, "a steering mechanism or changing a position" should read as "a steering mechanism for changing a position"
in claims 6 and 16, "receiving a location of a human" should read as "receiving a location of the human"
in claims 6 and 16, "subject to a height of the object not exceeding the fifth predetermined threshold" should read as "subject to a height of the object exceeding the fifth predetermined threshold"
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-8 and 12-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 2, claim 2 recites a method for detecting a human in an indoor environment, comprising: 
receiving a collection of points in at least two dimensions; 
segmenting the points according to distance to determine at least one object; 
tracking the at least one object; 
subject to at least two objects of size not exceeding a first threshold and at a distance not exceeding a second threshold, merging the at least two objects into a single object; and 
classifying a pose of a human associated with the single object.
Under Step 1, claim 2 is a method.
Under Step 2A Prong 1, claim 2 recites a judicial exception: abstract idea. The claim recites segmenting the points according to distance to determine at least one object which falls under the abstract idea of a mental process. A person could look at an image or their immediate surroundings and mentally identify objects based on the distance between points within the image.
The claim further recites tracking the at least one object which falls under the abstract idea of a mental process. A person could mentally determine keep track of where an object is within their immediate surroundings.
subject to at least two objects of size not exceeding a first threshold and at a distance not exceeding a second threshold, merging the at least two objects into a single object which falls under the abstract idea of a mental process. A person could mentally identify objects based on their size and determining that objects within a certain distance could be classified as a single object.
The claim further recites classifying a pose of a human associated with the single object which falls under the abstract idea of a mental process. A person could mentally classify a pose of a human that they are looking at.
Under Step 2A Prong 2, the additional elements are receiving a collection of points in at least two dimensions. The additional element of receiving a collection of points in at least two dimensions does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B the additional elements are receiving a collection of points in at least two dimensions. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because receiving a collection of points amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

Regarding dependent claims claim 3-8:
Under Step 1, claims 3-8 are to a method comprising the steps of “receiving a series of range and angle pairs; and transforming each range and angle pair to a point in a two dimensional space” (claim 3); “subject to a distance between two consecutive points not exceeding a threshold, determining that the two consecutive points belong to one object; determining a minimal bounding rectangle for each object; and adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object” (claim 4); “comparing the adjusted bounding rectangle to previously determined adjusted bounding rectangles to determine: a new object, a static object or a dynamic object, wherein a dynamic object is determined subject to at least one object and a previous object having substantially a same size but different orientation or different location” (claim 5); “receiving a location of a human; processing a depth image starting from the location and expending to neighboring pixels, wherein pixels having depth information differing in at most a third predetermined threshold are associated with one segment; determining a gradient over a vertical axis for a multiplicity of areas of the one segment; subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical, determining that the human is sitting; subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold determining that the human is lying; and subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform determining that the human is standing” (claim 6); “sub-segmenting each segment in accordance with the gradient over the vertical axis” (claim 7); “smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations” (claim 8).
Under Step 2A Prong 1, claims 3-8 depend on claim 2 and recite the limitations of “transforming each range and angle pair to a point in a two dimensional space” (claim 3); “subject to a distance between two consecutive points not exceeding a threshold, determining that the two consecutive points belong to one object” (claim 4); “comparing the adjusted bounding rectangle to previously determined adjusted bounding rectangles to determine: a new object, a static object or a dynamic object, wherein a dynamic object is determined subject to at least one object and a previous object having substantially a same size but different orientation or different location” (claim 5); “processing a depth image starting from the location and expending to neighboring pixels, wherein pixels having depth information differing in at most a third predetermined threshold are associated with one segment; determining a gradient over a vertical axis for a multiplicity of areas of the one segment; subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical, determining that the human is sitting; subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold determining that the human is lying; and subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform determining that the human is standing” (claim 6). These claims recite an abstract idea which is directed to a mental process. Specifically the claims only further define the information used to define an object, determining if a new, static or dynamic object is in the surroundings, and classifying which pose a human is in.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application as the claims do not include any additional elements that integrate the abstract idea into a practical application. The additional elements recited by the claims are limited to insignificant extra-solution activity such as “receiving a series of range and angle pairs” (claim 3); “determining a minimal bounding rectangle for each object; and adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object” (claim 4); “receiving a location of a human;” (claim 6); “sub-segmenting each segment in accordance with the gradient over the vertical axis” (claim 7); which amount to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) and “smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations” (claim 8) which amounts to post-solution activity.
Under Step 2B, the claims 3-8 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. The additional limitations recited in the dependent claims 3-8 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly claims 3-8 are not patent eligible.

Regarding claim 12, claim 12 recites a computer program product comprising: 
a non-transitory computer readable medium; 
a first program instruction for receiving a collection of points in at least two dimensions; 
a second program instruction for segmenting the points according to distance to determine at least one object; 
a third program instruction for tracking the at least one object; 
a fourth program instruction for subject to at least two objects of size not exceeding a first threshold and at a distance not exceeding a second threshold, merging the at least two objects; and 
a fifth program instruction for classifying a pose of a human associated with the at least one object, 
wherein said first, second, third, fourth, and fifth program instructions are stored on said non-transitory computer readable medium.
Under Step 1, claim 12 is a device.
Under Step 2A Prong 1, claim 12 recites a judicial exception: abstract idea. The claim recites segmenting the points according to distance to determine at least one object which falls under the abstract idea of a mental process. A person could look at an image or their immediate surroundings and mentally identify objects based on the distance between points within the image.
The claim further recites tracking the at least one object which falls under the abstract idea of a mental process. A person could mentally determine keep track of where an object is within their immediate surroundings.
The claim further recites subject to at least two objects of size not exceeding a first threshold and at a distance not exceeding a second threshold, merging the at least two objects into a single object which falls under the abstract idea of a mental process. A person could mentally identify objects based on their size and determining that objects within a certain distance could be classified as a single object.
The claim further recites classifying a pose of a human associated with the single object which falls under the abstract idea of a mental process. A person could mentally classify a pose of a human that they are looking at.
Under Step 2A Prong 2, the additional elements are the steps being carried out by program instructions stored on a non-transitory computer readable medium and receiving a collection of points in at least two dimensions. The additional element of the steps being carried out by program instructions stored on a non-transitory computer readable medium does not integrate the abstract idea into a practical application because the program instructions are merely a tool being used to perform the abstract idea. The additional element of receiving a collection of points in at least two dimensions does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B, the additional elements are the steps being carried out by program instructions stored on a non-transitory computer readable medium and receiving a collection of points in at least two dimensions. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because receiving a collection of points amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))
Regarding dependent claims claim 13-18:
Under Step 1, claims 13-18 are to a method comprising the steps of “a program instruction for receiving a series of range and angle pairs; and a program instruction for transforming each range and angle pair to a point in a two dimensional space” (claim 13); “a program instruction for determining that the two consecutive points belong to one object, subject to a distance between two consecutive points not exceeding a threshold; a program instruction for determining a minimal bounding rectangle for each object; and a program instruction for adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object” (claim 14); “a program instruction for comparing the adjusted bounding rectangle to previously determined adjusted bounding rectangles to determine: a new object, a static object or a dynamic object, wherein a dynamic object is determined subject to at least one object and a previous object having substantially a same size but different orientation or different location” (claim 15); “a program instruction for receiving a location of a human; a program instruction for processing a depth image starting from the location and expending to neighboring pixels, wherein pixels having depth information differing in at most a third predetermined threshold are associated with one segment; a program instruction for determining a gradient over a vertical axis for a multiplicity of areas of the one segment; a program instruction for determining that the human is sitting subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical; a program instruction for determining that the human is lying, subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold; and a program instruction for determining that the human is standing, subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform” (claim 16); “a program instruction stored on said non-transitory computer readable medium for sub-segmenting each segment in accordance with the gradient over the vertical axis” (claim 17); “a program instruction for smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations” (claim 18).
Under Step 2A Prong 1, claims 13-18 depend on claim 12 and recite the limitations of “transforming each range and angle pair to a point in a two dimensional space” (claim 13); “determining that the two consecutive points belong to one object, subject to a distance between two consecutive points not exceeding a threshold” (claim 14); “comparing the adjusted bounding rectangle to previously determined adjusted bounding rectangles to determine: a new object, a static object or a dynamic object, wherein a dynamic object is determined subject to at least one object and a previous object having substantially a same size but different orientation or different location” (claim 15); “processing a depth image starting from the location and expending to neighboring pixels, wherein pixels having depth information differing in at most a third predetermined threshold are associated with one segment; determining a gradient over a vertical axis for a multiplicity of areas of the one segment; subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical, determining that the human is sitting; subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold determining that the human is lying; and subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform determining that the human is standing” (claim 16). These claims recite an abstract idea which is directed to a mental process. Specifically the claims only further define the information used to define an object, determining if a new, static or dynamic object is in the surroundings, and classifying which pose a human is in.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application as the claims do not include any additional elements that integrate the abstract idea into a practical application. The additional elements recited by the claims are limited to the steps being carried out by program instructions stored on a non-transitory computer readable medium and insignificant extra-solution activity such as “receiving a series of range and angle pairs” (claim 13); “determining a minimal bounding rectangle for each object; and adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object” (claim 14); “receiving a location of a human;” (claim 16); “sub-segmenting each segment in accordance with the gradient over the vertical axis” (claim 17); which amount to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) and “smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations” (claim 18) which amounts to post-solution activity.
Under Step 2B, the claims 13-18 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. The additional limitations recited in the dependent 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 12-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenstein (US 20120185094).
Regarding claim 1, Rosenstein teaches a robot (robot 100) comprising: 
a sensor for capturing providing a collection of points in at least two dimensions, the points indicative of objects in an environment of the robot  ([0136] “The robot 100 may include first and second 3-D image sensors 450a, 450b (depth cameras) to provide robust sensing of the environment around the robot 100”); 
a processor ([0139] discusses implementing the reasoning software of the robot with software executable on a processor) adapted to perform the steps of: 
receiving a collection of points in at least two dimensions ([0141] discusses obtaining image data from the 3-D image sensors 450); 
segmenting the points according to distance to determine at least one object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10. Information provided by these algorithms, as well as the distance measurement information obtained from the imaging sensor 450”); 
tracking the at least one object ([0159] “The depth information enables the position of the detected object 12 to be tracked over time”); 
subject to at least two objects of size not exceeding a first threshold and at a distance not exceeding a second threshold, merging the at least two objects into a single object ([0227] discusses the robot 100 identifying separate people so as to continue following one person using image segmentation where “the pixels are grouped into larger objects based on their proximity to neighboring pixels” grouping larger objects based on their pixel proximity is interpreted to be merging at least two objects based on the distance between the objects not exceeding a threshold and [0227] further cites filtering out objects that are either too large or too small to be associated with a person where filtering out objects based on size is interpreted as not exceeding an object size threshold); and 
classifying a pose of a human associated with the single object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10”); 
a steering mechanism or changing a position of the robot in accordance with the pose of the human ([0256] discusses the robot providing assistance based on the classification of the pose of a person with [0101] discussing the controller operating the wheels of the drive system); and 
a motor for activating the steering mechanism ([0017] “The drive system may include a motorized omni-directional drive”).

Regarding claim 2, Rosenstein teaches a method for detecting a human in an indoor environment (Fig. 12 depicts the inventive method of detecting an obstacle in an environment with [0178] discussing the robot identifying humans), comprising: 
receiving a collection of points in at least two dimensions ([0141] discusses obtaining image data from the 3-D image sensors 450); 
segmenting the points according to distance to determine at least one object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10. Information provided by these algorithms, as well as the distance measurement information obtained from the imaging sensor 450”); 
tracking the at least one object ([0159] “The depth information enables the position of the detected object 12 to be tracked over time”); 
subject to at least two objects of size not exceeding a first threshold and at a distance not exceeding a second threshold, merging the at least two objects into a single object ([0227] discusses the robot 100 identifying separate people so as to continue following one person using image segmentation where “the pixels are grouped into larger objects based on their proximity to neighboring pixels” grouping larger objects based on their proximity is interpreted to be merging at least two objects based on the distance between the objects not exceeding a threshold and [0227] further cites filtering out objects that are either too large or too small to be associated with a person where filtering out objects based on size is interpreted as not exceeding an object size threshold); and 
classifying a pose of a human associated with the single object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10”).

Regarding claim 3, Rosenstein teaches receiving a series of range and angle pairs ([0123]-[0124] discuss using a laser scanner 440 as an object sensor where signals are received and phase difference is used to assign a depth to each pixel where the depth is interpreted as the range and the use of “nodding” the scanner would require the angle of the scanner associated with the depth); and 
transforming each range and angle pair to a point in a two dimensional space ([0123]-[0124] discuss using the assigned depth to each pixel to return a two-dimensional depth line which would be a point in two dimensional space).

Regarding claim 9, Rosenstein teaches adjusting a position of a device in accordance with a location and pose of the human ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300” with [0256] further discussing the robot providing assistance based on the classification of the pose of a person).

Regarding claim 10, Rosenstein teaches wherein adjusting the position of the device comprises 
performing an action selected from the group consisting of: 
changing a location of the device ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300”); 
changing a height of the device or a part thereof ([0237] discusses the robot changing the height of the web pad of the robot to accommodate a person sitting or standing), and 
changing an orientation of the device or a part thereof ([0225] “the robot 100 turns to face forward toward the person/user 2300 while tracking the person 2300”).

Regarding claim 12, Rosenstein teaches a computer program product ([0268] discusses implementing the invention in one or more computer programs) comprising: 
a non-transitory computer readable medium ([0268] discusses implementing the invention in one or more computer programs that are executable and/or interpretable on ; 
a first program instruction for receiving a collection of points in at least two dimensions ([0141] discusses obtaining image data from the 3-D image sensors 450); 
a second program instruction for segmenting the points according to distance to determine at least one object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10. Information provided by these algorithms, as well as the distance measurement information obtained from the imaging sensor 450”); 
a third program instruction for tracking the at least one object ([0159] “The depth information enables the position of the detected object 12 to be tracked over time”); 
a fourth program instruction for subject to at least two objects of size not exceeding a first threshold and at a distance not exceeding a second threshold, merging the at least two objects ([0227] discusses the robot 100 identifying separate people so as to continue following one person using image segmentation where “the pixels are grouped into larger objects based on their proximity to neighboring pixels” grouping larger objects based on their proximity is interpreted to be merging at least two objects based on the distance between the objects not exceeding a threshold and [0227] further cites filtering out objects that are either too large or too small to be associated with a person where filtering out objects based on size is interpreted as not exceeding an object size threshold); and 
a fifth program instruction for classifying a pose of a human associated with the at least one object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10”), 
wherein said first, second, third, fourth, and fifth program instructions are stored on said non-transitory computer readable medium ([0268] discusses implementing the invention in one or more computer programs that are executable and/or interpretable on a programmable system with [0267] describing the computer program product as a computer readable medium).

Regarding claim 13, Rosenstein teaches instructions stored on said non-transitory computer readable medium, the program instructions comprising: 
a program instruction for receiving a series of range and angle pairs ([0123]-[0124] discuss using a laser scanner 440 as an object sensor where signals are received and phase difference is used to assign a depth to each pixel where the depth is interpreted as the range and the use of “nodding” the scanner would require the angle of the scanner associated with the depth); and 
a program instruction for transforming each range and angle pair to a point in a two dimensional space ([0123]-[0124] discuss using the assigned depth to each pixel to return a two-dimensional depth line which would be a point in two dimensional space).

Regarding claim 19, Rosenstein teaches a program instruction for adjusting a position of a device in accordance with a location and pose of the human ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein in view of Ren (US 20170053167).
Regarding claim 4, Rosenstein teaches wherein segmenting the points comprises: 
subject to a distance between two consecutive points not exceeding a threshold, determining that the two consecutive points belong to one object ([0227] discusses the robot 100 identifying separate people so as to continue following one person using image segmentation where “the pixels are grouped into larger objects based on their proximity to neighboring pixels” grouping larger objects based on their proximity is interpreted to be merging at least two objects based on the distance between the objects not exceeding a threshold); 
Rosenstein does not explicitly teach determining a minimal bounding rectangle for each object; and 
adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object.
Ren teaches determining a minimal bounding rectangle for each object ([0105] discusses implementing a bounding region that “includes a minimum amount of the object and that tightly bounds the object” with [0085] stating the bounding region may be a rectangle); and 
adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object ([0150] discusses determining a second bounding region (adjusted bounding region) of a second frame after the first frame to perform object tracking).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking system of Rosenstein and modify it with the bounding regions of Ren as Ren teaches that the use of bounding regions avoids extracting features corresponding to non-target objects or background improving tracker performance [0140] and further the use of bounding regions is well known in the art. 

Regarding claim 5, Rosenstein teaches wherein tracking the at least one object comprises: 
comparing the adjusted ([0190] discusses identifying and tracking objects within an area about the robot and .
Rosenstein teaches object tracking to determine when a new object enters a scene and whether an object in the scene is moving but does not explicitly teach using bounding rectangles to track the object.
Ren teaches using bounding rectangles to track an object ([0105] discusses implementing a bounding region that “includes a minimum amount of the object and that tightly bounds the object” with [0085] stating the bounding region may be a rectangle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking system of Rosenstein and modify it with the bounding regions of Ren as Ren teaches that the use of bounding regions avoids extracting features corresponding to non-target objects or background improving tracker performance [0140] and further the use of bounding regions is well known in the art. 

Regarding claim 14, Rosenstein teaches wherein the second program instruction comprises: 
a program instruction for determining that the two consecutive points belong to one object, subject to a distance between two consecutive points not exceeding a threshold ([0227] discusses the robot 100 identifying separate people so as to continue following one person using image segmentation where “the pixels are grouped into larger objects based on their proximity to neighboring pixels” grouping larger objects ; 
Rosenstein does not explicitly teach a program instruction for determining a minimal bounding rectangle for each object; and
a program instruction for determining a minimal bounding rectangle for each object ([0105] discusses implementing a bounding region that “includes a minimum amount of the object and that tightly bounds the object” with [0085] stating the bounding region may be a rectangle); and 
a program instruction for adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object.
Ren teaches a program instruction for adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object ([0150] discusses determining a second bounding region (adjusted bounding region) of a second frame after the first frame to perform object tracking).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking system of Rosenstein and modify it with the bounding regions of Ren as Ren teaches that the use of bounding regions avoids extracting features corresponding to non-target objects or background improving tracker performance [0140] and further the use of bounding regions is well known in the art. 

Regarding claim 15, Rosenstein teaches a program instruction for comparing the adjusted bounding rectangle to previously determined adjusted bounding rectangles to determine: 
a new object, a static object or a dynamic object, wherein a dynamic object is determined subject to at least one object and a previous object having substantially a same size but different orientation or different location ([0190] discusses identifying and tracking objects within an area about the robot and registering a new object in the scene and using an occupancy map to track a new position of an already identified object and using an imaging cycle to determine whether an object in the scene is moving or not).
Rosenstein teaches object tracking to determine when a new object enters a scene and whether an object in the scene is moving but does not explicitly teach using bounding rectangles to track the object.
Ren teaches using bounding rectangles to track an object ([0105] discusses implementing a bounding region that “includes a minimum amount of the object and that tightly bounds the object” with [0085] stating the bounding region may be a rectangle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking system of Rosenstein and modify it with the bounding regions of Ren as Ren teaches that the use of bounding regions avoids extracting features corresponding to non-target objects or background improving tracker performance [0140] and further the use of bounding regions is well known in the art. 

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein in view of Rush (US 10229491).
Regarding claim 6, Rosenstein teaches wherein classifying the pose of the human comprises: 
receiving a location of a human ([0152 constructing a 3D map of the surface of an object to determine the location of an object); 
processing a depth image starting from the location and expending to neighboring pixels, wherein pixels having depth information differing in at most a third predetermined threshold are associated with one segment ([0227] discusses providing the 3-D image data to a segmentor 2404 for segmentation into objects based on the proximity between neighboring pixels where the proximity between pixels is interpreted as a predetermined threshold). 
Rosenstein further teaches using a constructed 3D map of an individual to classify poses of the person including sitting, lying down, walking, etc. but does not explicitly teach classifying the pose comprising
determining a gradient over a vertical axis for a multiplicity of areas of the one segment; 
subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical, determining that the human is sitting; 
subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold determining that the human is lying; and 
subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform determining that the human is standing.
Rush teaches determining a gradient over a vertical axis for a multiplicity of areas of the one segment (Col. 11 lines 22-44discuss identifying an object including the pose of the object by determining a distribution of pixels within a first region 219 and a second region 220 with Fig. 2D showing a distribution of the pixels over the top 219 and bottom 220 regions which is being interpreted as over a vertical axis); 
subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical, determining that the human is sitting (Col. 11 lines 22-44discuss comparing the depth values of the pixels between the top and bottom region where when a certain number of pixels are within the top region it is determined that the person is sitting); 
subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold determining that the human is lying (Col. 11 lines 22-44 discuss comparing the depth values of the pixels between the top and bottom region where when a certain percentage of pixels are not within the top region it is determined that the person is not sitting but is lying down with Col. 11 lines 45-56 discussing this being based on a maximum height); and 
subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform determining that the human is standing ((Col. 14 line 45 – Col. 15 line 9 discuss differentiating between a standing person and a person lying down based on the percentage of pixels representing the object within the top region where if a substantial percentage are in the bottom region the person is .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of Rosenstein and modify it with the pose classification of Rush as Rush teaches that determining the pose through depth analysis of the pixels associated with the human allow for the determinations of when the human is in an unsafe position making the system safer (Col. 15 lines 20-29).

Regarding claim 7, Rosenstein teaches segmenting the pixels according to their proximity as discussed above but does not explicitly teach teaches sub-segmenting each segment in accordance with the gradient over the vertical axis.
Rush teaches sub-segmenting each segment in accordance with the gradient over the vertical axis ((Col. 10 line 34 – Co 11 line 5 discuss the use of segmentation of points or pixels according to which region the pixels are in).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of Rosenstein and modify it with the pose classification of Rush as Rush teaches that determining the pose through depth analysis of the pixels associated with the human allow for the determinations of when the human is in an unsafe position making the system safer (Col. 15 lines 20-29).

Regarding claim 8, Rosenstein teaches using previous image data to assign a confidence level of a location of an object [0190] but does not explicitly teach smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations.
	Rush teaches smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations (Col. 15 line 61 – Col. 16 line 25 discuss the use of a confidence parameter based on the similarity between the current situation and previously classified encounters where the use of a confidence parameter is interpreted as smoothing).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of Rosenstein and modify it with the pose smoothing of Rush as the use of previously learned situations within a machine learning classifier allows for more accurate pose determination.

Regarding claim 16, Rosenstein teaches a program instruction for receiving a location of a human ([0152 constructing a 3D map of the surface of an object to determine the location of an object); 
a program instruction for processing a depth image starting from the location and expending to neighboring pixels, wherein pixels having depth information differing in at most a third predetermined threshold are associated with one segment ([0227] discusses providing the 3-D image data to a segmentor 2404 for segmentation into objects based on the proximity between neighboring pixels where the proximity between pixels is interpreted as a predetermined threshold); 
 a program instruction for determining a gradient over a vertical axis for a multiplicity of areas of the one segment; 
a program instruction for determining that the human is sitting subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical; 
a program instruction for determining that the human is lying, subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold; and 
a program instruction for determining that the human is standing, subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform.
Rush teaches a program instruction for determining a gradient over a vertical axis for a multiplicity of areas of the one segment (Col. 11 lines 22-44discuss identifying an object including the pose of the object by determining a distribution of pixels within a first region 219 and a second region 220 with Fig. 2D showing a distribution of the pixels over the top 219 and bottom 220 regions which is being interpreted as over a vertical axis);
a program instruction for determining that the human is sitting subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical Col. 11 lines 22-44discuss comparing the depth values of the pixels between the top and bottom region ;
a program instruction for determining that the human is lying, subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold (Col. 11 lines 22-44 discuss comparing the depth values of the pixels between the top and bottom region where when a certain percentage of pixels are not within the top region it is determined that the person is not sitting but is lying down with Col. 11 lines 45-56 discussing this being based on a maximum height); and 
a program instruction for determining that the human is standing, subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform (Col. 14 line 45 – Col. 15 line 9 discuss differentiating between a standing person and a person lying down based on the percentage of pixels representing the object within the top region where if a substantial percentage are in the bottom region the person is determined as lying down therefore if there is a uniform distribution of pixels the person will be determined as standing with Col. 11 lines 22-56 discussing the use of this technique based on a maximum height).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of Rosenstein and modify it with the pose classification of Rush as Rush teaches that determining the pose through depth analysis of the pixels associated with the human allow for the determinations of when the human is in an unsafe position making the system safer (Col. 15 lines 20-29).
Regarding claim 17, Rosenstein teaches segmenting the pixels according to their proximity as discussed above but does not explicitly teach a program instruction stored on said non-transitory computer readable medium for sub-segmenting each segment in accordance with the gradient over the vertical axis.
Rush teaches a program instruction stored on said non-transitory computer readable medium for sub-segmenting each segment in accordance with the gradient over the vertical axis (Col. 10 line 34 – Co 11 line 5 discuss the use of segmentation of points or pixels according to which region the pixels are in).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of Rosenstein and modify it with the pose classification of Rush as Rush teaches that determining the pose through depth analysis of the pixels associated with the human allow for the determinations of when the human is in an unsafe position making the system safer (Col. 15 lines 20-29).

Regarding claim 18, Rosenstein teaches using previous image data to assign a confidence level of a location of an object [0190] but does not explicitly teach a program instruction for smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations.
Rush teaches a program instruction for smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations (Col. 15 line 61 – Col. 16 line 25 discuss the use of a confidence parameter based on the similarity between the current situation and previously 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of Rosenstein and modify it with the pose smoothing of Rush as the use of previously learned situations within a machine learning classifier allows for more accurate pose determination.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein in view of Jung (2012, “Control algorithms for a Mobile Robot Tracking a Human in front”).
Regarding claim 11, Rosenstein teaches wherein adjusting the position of the device is performed for taking an action selected from the group consisting of: 
following the human ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300”); 
leading the human ([0024] “the method includes driving the robot away from the identified person when the identified person is within a threshold distance of the robot”). 
Rosenstein does not explicitly teach following the human from a front side.
	Jung teaches following the human from a front side (Page 2411, Section I, Paragraph 3 discusses implementing a robot with human tracking where the robot has to track the human from the front where tracking from the front is interpreted as following from a front side).


Regarding claim 20, Rosenstein teaches wherein the program instruction for adjusting the position of the device is executed for performing an action selected from the group consisting of: 
changing a location of the device ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300”); 
changing a height of the device or a part thereof ([0237] discusses the robot changing the height of the web pad of the robot to accommodate a person sitting or standing),
changing an orientation of the device or a part thereof ([0225] “the robot 100 turns to face forward toward the person/user 2300 while tracking the person 2300”).
following the human ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300”); 
leading the human ([0024] “the method includes driving the robot away from the identified person when the identified person is within a threshold distance of the robot”).
Rosenstein does not explicitly teach following the human from a front side.
following the human from a front side (Page 2411, Section I, Paragraph 3 discusses implementing a robot with human tracking where the robot has to track the human from the front where tracking from the front is interpreted as following from a front side).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the position change actions of Rosenstein and combine it with the front-side tracking of Jung as Jung teaches that a robot following a human from the front would make the human more comfortable (Page 2411, Section II, Paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Noda (US 20180122207), Kimmel (US 20150213702) and Lai (“Data-fusion design for a robotic human body pose recognition system”, 2010) teach determining if a human is standing, sitting or lying down based on image analysis and Craig (US 20140119640) teaches human tracking using image depth analysis and segmentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303) 297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664